Citation Nr: 0401328	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jay Som, Law Clerk 



REMAND

The appellant had active military service from January 1977 
to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Pursuant to the duty to assist, VA will provide a medical 
examination or medical opinion if it is necessary to decide 
the claim and evidence of record does not contain sufficient 
competent medical evidence to decide the claim and, as here, 
there is medical evidence of peripheral vascular changes to 
the feet that may be associated with an event in service that 
has been described by a witness as a training exercise in 
which the appellant was exposed to snow and freezing rain.  
38 C.F.R. § 3.159(c)(4).  For this reason, the Board 
determines that additional evidentiary development is 
required. 

Accordingly, this case is REMANDED for the following:

1. Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5103 and 5103A, and any other 
applicable legal precedent.  

2.  Ask the veteran to submit the medical 
records for treatment of peripheral 
vascular changes or other vascular 
disease, including coronary artery 
disease, from the Headland Medical Group, 
204 Holman Drive, Headland, Alabama 
36345-2307.  If necessary, assist the 
appellant in obtaining the records. 

3.  Ask the veteran to submit the medical 
records of Dr. Young.  If necessary, 
assist the appellant in obtaining the 
records. 

4.  Make a reasonable effort to determine 
whether the climatic conditions in 
January and February 1977 at Fort 
Jackson, South Carolina were consistent 
with the occurrence of frostbite, that 
is, temperatures around or below 32°F and 
in this case with snow and freezing rain. 

5.  Schedule the veteran for a VA 
examination by a specialist in peripheral 
vascular disease to determine if the 
veteran has peripheral vascular changes 
of the feet.  Provide the examiner with 
the evidence of the climatic conditions 
and if peripheral changes are found, the 
examiner is asked to express an opinion 
as to whether the vascular changes were 
caused either by the climatic conditions 
in January/February 1977 or by 
post-service vascular disease, including 
coronary artery disease.  The claims 
folder should be made available to the 
examiner for review.   

6.  After the above development has been 
completed, review all the evidence of 
record and adjudicate the claim.  If the 
benefit sought is denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board, if in order.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




